Exhibit 10.2

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 30, 2006, by and among Think Partnership Inc., a Nevada corporation
(the “Company”), the selling stockholders identified in the signature
pages hereto (each, a “Selling Stockholder” and collectively, the “Selling
Stockholders”) and the investors signatory hereto (each a “Investor” and
collectively, the “Investors”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company, Selling Stockholders and the Investors
(the “Purchase Agreement”).

The Company, Selling Stockholders and the Investors hereby agree as follows:


1.             DEFINITIONS. CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED
HEREIN THAT ARE DEFINED IN THE PURCHASE AGREEMENT WILL HAVE THE MEANINGS GIVEN
SUCH TERMS IN THE PURCHASE AGREEMENT. AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS HAVE THE RESPECTIVE MEANINGS SET FORTH IN THIS SECTION 1:

“Advice” has the meaning set forth in Section 6(d).

“Conversion Shares” means shares of Common Stock issuable upon exercise of the
Warrants.

“Effective Date” means, as to a Registration Statement, the date on which such
Registration Statement is first declared effective by the Commission.

“Effectiveness Date” means with respect to the Registration Statement required
to be filed under Section 2(a), the earlier of: (a)(i) the 90th calendar day
following the Closing Date; provided, that, if the Commission reviews and has
written comments to the filed Registration Statement that would require the
filing of a pre-effective amendment thereto with the Commission, then the
Effectiveness Date under this clause (a)(i) shall be the 120th calendar day
following the Closing Date, and (ii) the fifth Trading Day following the date on
which the Company is notified by the Commission that the initial Registration
Statement will not be reviewed or is no longer subject to further review and
comments.

“Effectiveness Period” has the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Filing Date” means with respect to the Registration Statement required to be
filed under Section 2(a), the earlier of:  (A) the later of (i) the
30th calendar day following the


--------------------------------------------------------------------------------




Closing Date and (ii) the 20th calendar day following the receipt by the Company
of any comments to the Company’s existing registration statement on Form SB-2
(File No. 333-121761) (the “Existing Registration Statement”) from the
Commission (following the date of this Agreement) and (B) the 60th calendar day
following the Closing Date.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Illinois Courts” means the state and federal courts sitting in the City of
Chicago, Illinois.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Losses” has the meaning set forth in Section 5(a).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means: (i) the Selling Stockholder Shares, (ii) the
Conversion Shares and (iii) any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event, or any
conversion price adjustment with respect to any of the securities referenced in
(i) or (ii) above.

“Registration Statement” means the registration statement required to be filed
in accordance with Section 2(a), including (in each case) the Prospectus,
amendments and supplements to such registration statements or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference
therein. If the Company is permitted to add the Registrable Securities to the
Existing Registration Statement, then such Existing Registration Statement shall
be included within the definition of “Registration Statement” contained herein.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

2


--------------------------------------------------------------------------------




 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Selling Stockholder Shares” means the shares of Common Stock being offered and
sold by the Selling Stockholders to the Investors pursuant to the Purchase
Agreement.


2.             REGISTRATION.


(A)           ON OR PRIOR TO THE FILING DATE, THE COMPANY SHALL PREPARE AND FILE
WITH THE COMMISSION A REGISTRATION STATEMENT COVERING THE RESALE OF ALL
REGISTRABLE SECURITIES NOT ALREADY COVERED BY AN EXISTING AND EFFECTIVE
REGISTRATION STATEMENT FOR AN OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT
TO RULE 415, ON FORM S-3 (OR ON SUCH OTHER FORM APPROPRIATE FOR SUCH PURPOSE).
SUCH REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE REQUIRED PURSUANT
TO WRITTEN COMMENTS RECEIVED FROM THE COMMISSION UPON A REVIEW OF SUCH
REGISTRATION STATEMENT) THE “PLAN OF DISTRIBUTION” ATTACHED HERETO AS ANNEX A.
THE COMPANY SHALL CAUSE SUCH REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE
UNDER THE SECURITIES ACT AS SOON AS POSSIBLE BUT, IN ANY EVENT, NO LATER THAN
THE EFFECTIVENESS DATE, AND SHALL USE ITS REASONABLE BEST EFFORTS TO KEEP THE
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE UNDER THE SECURITIES ACT UNTIL THE
DATE WHICH IS THE EARLIEST OF (I) FIVE YEARS AFTER ITS EFFECTIVE DATE, (II) SUCH
TIME AS ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT
HAVE BEEN PUBLICLY SOLD BY THE HOLDERS, OR (III) SUCH TIME AS ALL OF THE
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT MAY BE SOLD BY THE
HOLDERS PURSUANT TO RULE 144(K) AS DETERMINED BY THE COUNSEL TO THE COMPANY
PURSUANT TO A WRITTEN OPINION LETTER TO SUCH EFFECT, ADDRESSED AND ACCEPTABLE TO
THE COMPANY’S TRANSFER AGENT AND THE AFFECTED HOLDERS (THE “EFFECTIVENESS
PERIOD”); PROVIDED, THAT, DURING THE EFFECTIVENESS PERIOD, THE REGISTRATION
STATEMENT MAY CEASE TO BE EFFECTIVE FOR NO MORE THAN 60 TRADING DAYS (NOT MORE
THAN 15 TRADING DAYS OF WHICH SHALL BE CONSECUTIVE) DURING ANY 365 CALENDAR DAY
PERIOD. BY 9:30 A.M. (NEW YORK CITY TIME) ON THE TRADING DAY IMMEDIATELY
FOLLOWING THE EFFECTIVE DATE, THE COMPANY SHALL FILE WITH THE COMMISSION IN
ACCORDANCE WITH RULE 424 UNDER THE SECURITIES ACT THE FINAL PROSPECTUS TO BE
USED IN CONNECTION WITH SALES PURSUANT TO SUCH REGISTRATION STATEMENT (WHETHER
OR NOT SUCH FILING IS TECHNICALLY REQUIRED UNDER SUCH RULE).


(B)           EACH HOLDER AGREES TO FURNISH TO THE COMPANY A COMPLETED
QUESTIONNAIRE IN THE FORM ATTACHED TO THIS AGREEMENT AS ANNEX B (A “SELLING
HOLDER QUESTIONNAIRE”). THE COMPANY SHALL NOT BE REQUIRED TO INCLUDE THE
REGISTRABLE SECURITIES OF A HOLDER IN A REGISTRATION STATEMENT WHO FAILS TO
FURNISH TO THE COMPANY A FULLY COMPLETED SELLING HOLDER QUESTIONNAIRE AT LEAST
TWO TRADING DAYS PRIOR TO THE FILING DATE THEREOF (SUBJECT TO THE REQUIREMENTS
SET FORTH IN SECTION 3(A)).

3


--------------------------------------------------------------------------------





 


3.             REGISTRATION PROCEDURES.

In connection with the Company’s registration obligations hereunder, the Company
shall:


(A)           NOT LESS THAN FOUR TRADING DAYS PRIOR TO THE FILING OF A
REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS OR ANY AMENDMENT OR SUPPLEMENT
THERETO, THE COMPANY SHALL FURNISH TO EACH HOLDER COPIES OF EACH SUCH DOCUMENT,
AS PROPOSED TO BE FILED, WHICH DOCUMENTS WILL BE SUBJECT TO THE REVIEW AND
COMMENT OF SUCH HOLDER. THE COMPANY SHALL NOT FILE A REGISTRATION STATEMENT, ANY
PROSPECTUS OR ANY AMENDMENTS OR SUPPLEMENTS THERETO IN A FORM TO WHICH A HOLDER
OR ITS LEGAL COUNSEL REASONABLY OBJECTS.


(B)           (I)  PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS,
INCLUDING POST-EFFECTIVE AMENDMENTS, TO EACH REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE NECESSARY TO KEEP SUCH
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE REGISTRABLE
SECURITIES FOR ITS EFFECTIVENESS PERIOD AND PREPARE AND FILE WITH THE COMMISSION
SUCH ADDITIONAL REGISTRATION STATEMENTS AS MAY BE NECESSARY IN ORDER TO REGISTER
FOR RESALE UNDER THE SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES;
(II) CAUSE THE RELATED PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY ANY REQUIRED
PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED OR AMENDED TO BE FILED PURSUANT TO
RULE 424 BY 9:30 A.M. ON THE NEXT TRADING DAY; (III) RESPOND AS PROMPTLY AS
REASONABLY POSSIBLE TO ANY COMMENTS RECEIVED FROM THE COMMISSION WITH RESPECT TO
EACH REGISTRATION STATEMENT OR ANY AMENDMENT THERETO AND, AS PROMPTLY AS
REASONABLY POSSIBLE PROVIDE THE HOLDERS TRUE AND COMPLETE COPIES OF ALL
CORRESPONDENCE FROM AND TO THE COMMISSION RELATING TO SUCH REGISTRATION
STATEMENT THAT WOULD NOT RESULT IN THE DISCLOSURE TO THE HOLDERS OF MATERIAL AND
NON-PUBLIC INFORMATION CONCERNING THE COMPANY; AND (IV) COMPLY IN ALL MATERIAL
RESPECTS WITH THE PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT WITH
RESPECT TO THE REGISTRATION STATEMENTS AND THE DISPOSITION OF ALL REGISTRABLE
SECURITIES COVERED BY EACH REGISTRATION STATEMENT.


(C)           NOTIFY THE HOLDERS AS PROMPTLY AS REASONABLY POSSIBLE (AND, IN THE
CASE OF (I)(A) BELOW, NOT LESS THAN THREE TRADING DAYS PRIOR TO SUCH FILING AND,
IN THE CASE OF (V) BELOW, NOT LESS THAN THREE TRADING DAYS PRIOR TO THE
FINANCIAL STATEMENTS IN ANY REGISTRATION STATEMENT BECOMING INELIGIBLE FOR
INCLUSION THEREIN) (OR, IN THE CASE OF (I)(C) BELOW, IMMEDIATELY) AND (IF
REQUESTED BY ANY SUCH PERSON) CONFIRM SUCH NOTICE IN WRITING NO LATER THAN ONE
TRADING DAY FOLLOWING THE DAY (I)(A) WHEN A PROSPECTUS OR ANY PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT IS PROPOSED
TO BE FILED; (B) WHEN THE COMMISSION NOTIFIES THE COMPANY WHETHER THERE WILL BE
A “REVIEW” OF SUCH REGISTRATION STATEMENT AND WHENEVER THE COMMISSION COMMENTS
IN WRITING ON SUCH REGISTRATION STATEMENT (THE COMPANY SHALL PROVIDE TRUE AND
COMPLETE COPIES THEREOF AND ALL WRITTEN RESPONSES THERETO TO EACH OF THE HOLDERS
THAT PERTAIN TO THE HOLDERS AS A SELLING STOCKHOLDER OR TO THE PLAN OF
DISTRIBUTION, BUT NOT INFORMATION WHICH THE COMPANY BELIEVES WOULD CONSTITUTE
MATERIAL AND NON-PUBLIC INFORMATION); AND (C) WITH RESPECT TO EACH REGISTRATION
STATEMENT OR ANY POST-EFFECTIVE AMENDMENT, WHEN THE SAME HAS BECOME EFFECTIVE;
(II) OF ANY REQUEST BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL
AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR
PROSPECTUS OR FOR ADDITIONAL INFORMATION; (III) OF THE ISSUANCE BY THE
COMMISSION OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF A REGISTRATION
STATEMENT COVERING ANY OR ALL OF THE REGISTRABLE SECURITIES OR THE INITIATION OF
ANY PROCEEDINGS FOR THAT PURPOSE; (IV) OF THE RECEIPT BY

4


--------------------------------------------------------------------------------





THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE
QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION, OR THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR SUCH PURPOSE; AND (V) OF THE OCCURRENCE OF ANY EVENT OR PASSAGE
OF TIME THAT MAKES THE FINANCIAL STATEMENTS INCLUDED IN A REGISTRATION STATEMENT
INELIGIBLE FOR INCLUSION THEREIN OR ANY STATEMENT MADE IN SUCH REGISTRATION
STATEMENT OR PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE
INCORPORATED THEREIN BY REFERENCE UNTRUE IN ANY MATERIAL RESPECT OR THAT
REQUIRES ANY REVISIONS TO SUCH REGISTRATION STATEMENT, PROSPECTUS OR OTHER
DOCUMENTS SO THAT, IN THE CASE OF SUCH REGISTRATION STATEMENT OR THE PROSPECTUS,
AS THE CASE MAY BE, IT WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.


(D)           USE ITS BEST EFFORTS TO AVOID THE ISSUANCE OF, OR, IF ISSUED,
OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING THE EFFECTIVENESS OF A
REGISTRATION STATEMENT, OR (II) ANY SUSPENSION OF THE QUALIFICATION (OR
EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN
ANY JURISDICTION, AT THE EARLIEST PRACTICABLE MOMENT.


(E)           HOLD IN CONFIDENCE AND NOT MAKE ANY DISCLOSURE OF INFORMATION
CONCERNING AN INVESTOR PROVIDED TO THE COMPANY UNLESS (I) DISCLOSURE OF SUCH
INFORMATION IS NECESSARY TO COMPLY WITH FEDERAL OR STATE SECURITIES LAWS,
(II) THE DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO AVOID OR CORRECT A
MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT, (III) THE RELEASE OF
SUCH INFORMATION IS ORDERED PURSUANT TO A SUBPOENA OR OTHER FINAL,
NON-APPEALABLE ORDER FROM A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION, OR (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY OTHER
AGREEMENT. THE COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF
SUCH INFORMATION CONCERNING AN INVESTOR IS SOUGHT IN OR BY A COURT OR
GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT
WRITTEN NOTICE TO SUCH INVESTOR AND ALLOW SUCH INVESTOR, AT THE INVESTOR’S
EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR TO OBTAIN
A PROTECTIVE ORDER FOR, SUCH INFORMATION.


(F)            FURNISH TO EACH HOLDER, WITHOUT CHARGE, AT LEAST ONE CONFORMED
COPY OF EACH REGISTRATION STATEMENT AND EACH AMENDMENT THERETO AND ALL EXHIBITS
TO THE EXTENT REQUESTED BY SUCH PERSON (INCLUDING THOSE PREVIOUSLY FURNISHED)
PROMPTLY AFTER THE FILING OF SUCH DOCUMENTS WITH THE COMMISSION, UNLESS SUCH
DOCUMENTS ARE AVAILABLE ON THE COMMISSION’S WEBSITE.


(G)           PROMPTLY DELIVER TO EACH HOLDER, WITHOUT CHARGE, AS MANY COPIES OF
EACH PROSPECTUS OR PROSPECTUSES (INCLUDING EACH FORM OF PROSPECTUS) AND EACH
AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS MAY REASONABLY REQUEST. THE
COMPANY HEREBY CONSENTS TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR
SUPPLEMENT THERETO BY EACH OF THE SELLING HOLDERS IN CONNECTION WITH THE
OFFERING AND SALE OF THE REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND
ANY AMENDMENT OR SUPPLEMENT THERETO.


(H)           PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE SECURITIES, REGISTER
OR QUALIFY SUCH REGISTRABLE SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES
OR BLUE SKY LAWS OF ALL JURISDICTIONS WITHIN THE UNITED STATES, TO KEEP EACH
SUCH REGISTRATION OR QUALIFICATION (OR EXEMPTION THEREFROM) EFFECTIVE DURING THE
EFFECTIVENESS PERIOD AND TO DO ANY AND ALL OTHER ACTS

5


--------------------------------------------------------------------------------





OR THINGS NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION IN SUCH JURISDICTIONS
OF THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION STATEMENTS.


(I)            COOPERATE WITH THE HOLDERS TO FACILITATE THE TIMELY PREPARATION
AND DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE SECURITIES TO BE DELIVERED
TO A TRANSFEREE PURSUANT TO THE REGISTRATION STATEMENTS, WHICH CERTIFICATES
SHALL BE FREE, TO THE EXTENT PERMITTED BY THE PURCHASE AGREEMENT, OF ALL
RESTRICTIVE LEGENDS, AND TO ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH
DENOMINATIONS AND REGISTERED IN SUCH NAMES AS ANY SUCH HOLDERS MAY REQUEST.


(J)            UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY SECTION 3(C)(V),
AS PROMPTLY AS REASONABLY POSSIBLE, PREPARE A SUPPLEMENT OR AMENDMENT, INCLUDING
A POST-EFFECTIVE AMENDMENT, TO THE AFFECTED REGISTRATION STATEMENTS OR A
SUPPLEMENT TO THE RELATED PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO
BE INCORPORATED THEREIN BY REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO
THAT, AS THEREAFTER DELIVERED, NO REGISTRATION STATEMENT NOR ANY PROSPECTUS WILL
CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


4.             REGISTRATION EXPENSES.   ALL FEES AND EXPENSES INCIDENT TO THE
PERFORMANCE OF OR COMPLIANCE WITH THIS AGREEMENT BY THE COMPANY SHALL BE BORNE
BY THE COMPANY WHETHER OR NOT ANY REGISTRABLE SECURITIES ARE SOLD PURSUANT TO A
REGISTRATION STATEMENT. THE FEES AND EXPENSES REFERRED TO IN THE FOREGOING
SENTENCE SHALL INCLUDE, WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES (A) WITH RESPECT TO FILINGS
REQUIRED TO BE MADE WITH ANY TRADING MARKET ON WHICH THE COMMON STOCK IS THEN
LISTED FOR TRADING, AND (B) IN COMPLIANCE WITH APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS), (II) PRINTING EXPENSES (INCLUDING, WITHOUT LIMITATION, EXPENSES
OF PRINTING CERTIFICATES FOR REGISTRABLE SECURITIES AND OF PRINTING
PROSPECTUSES), (III) MESSENGER, TELEPHONE AND DELIVERY EXPENSES, (IV) FEES AND
DISBURSEMENTS OF COUNSEL FOR THE COMPANY, (V) SECURITIES ACT LIABILITY
INSURANCE, IF THE COMPANY SO DESIRES SUCH INSURANCE, AND (VI) FEES AND EXPENSES
OF ALL OTHER PERSONS RETAINED BY THE COMPANY IN CONNECTION WITH THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. IN ADDITION, THE COMPANY
SHALL BE RESPONSIBLE FOR ALL OF ITS INTERNAL EXPENSES INCURRED IN CONNECTION
WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ALL SALARIES AND EXPENSES OF ITS OFFICERS AND
EMPLOYEES PERFORMING LEGAL OR ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL
AUDIT AND THE FEES AND EXPENSES INCURRED IN CONNECTION WITH THE LISTING OF THE
REGISTRABLE SECURITIES ON ANY SECURITIES EXCHANGE AS REQUIRED HEREUNDER.


5.             INDEMNIFICATION.


(A)           INDEMNIFICATION BY THE COMPANY.   THE COMPANY SHALL,
NOTWITHSTANDING ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND HOLD HARMLESS
EACH HOLDER, THE OFFICERS, DIRECTORS, AGENTS, INVESTMENT ADVISORS, PARTNERS,
MEMBERS AND EMPLOYEES OF EACH OF THEM, EACH PERSON WHO CONTROLS ANY SUCH HOLDER
(WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE
EXCHANGE ACT) AND THE OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES OF EACH SUCH
CONTROLLING PERSON, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND
AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS (INCLUDING,
WITHOUT LIMITATION, REASONABLE COSTS OF PREPARATION AND REASONABLE ATTORNEYS’
FEES) AND EXPENSES (COLLECTIVELY, “LOSSES”), AS INCURRED,

6


--------------------------------------------------------------------------------





ARISING OUT OF OR RELATING TO ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, ANY PROSPECTUS OR ANY
FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY
PRELIMINARY PROSPECTUS, OR ARISING OUT OF OR RELATING TO ANY OMISSION OR ALLEGED
OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN (IN THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS OR
SUPPLEMENT THERETO, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE)
NOT MISLEADING, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT (1) SUCH
UNTRUE STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION REGARDING SUCH
HOLDER FURNISHED IN WRITING TO THE COMPANY BY SUCH HOLDER EXPRESSLY FOR USE
THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATES TO SUCH HOLDER OR SUCH
HOLDER’S PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE SECURITIES AND WAS
REVIEWED AND EXPRESSLY APPROVED IN WRITING BY SUCH HOLDER EXPRESSLY FOR USE IN
THE REGISTRATION STATEMENT, SUCH PROSPECTUS OR SUCH FORM OF PROSPECTUS OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO (IT BEING UNDERSTOOD THAT THE HOLDER HAS
APPROVED ANNEX A HERETO FOR THIS PURPOSE) OR (2) IN THE CASE OF AN OCCURRENCE OF
AN EVENT OF THE TYPE SPECIFIED IN SECTION 3(C)(II)-(V), THE USE BY SUCH HOLDER
OF AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS NOTIFIED SUCH
HOLDER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR DEFECTIVE AND PRIOR TO THE
RECEIPT BY SUCH HOLDER OF AN ADVICE OR AN AMENDED OR SUPPLEMENTED PROSPECTUS,
BUT ONLY IF AND TO THE EXTENT THAT FOLLOWING THE RECEIPT OF THE ADVICE OR THE
AMENDED OR SUPPLEMENTED PROSPECTUS THE MISSTATEMENT OR OMISSION GIVING RISE TO
SUCH LOSS WOULD HAVE BEEN CORRECTED. THE COMPANY SHALL NOTIFY THE HOLDERS
PROMPTLY OF THE INSTITUTION, THREAT OR ASSERTION OF ANY PROCEEDING OF WHICH THE
COMPANY IS AWARE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


(B)           INDEMNIFICATION BY HOLDERS.   EACH HOLDER SHALL, SEVERALLY AND NOT
JOINTLY, INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS DIRECTORS, OFFICERS,
AGENTS AND EMPLOYEES, EACH PERSON WHO CONTROLS THE COMPANY (WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT), AND THE
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES OF SUCH CONTROLLING PERSONS, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ALL LOSSES, AS
INCURRED, ARISING SOLELY OUT OF OR BASED SOLELY UPON: (X) SUCH HOLDER’S FAILURE
TO COMPLY WITH THE APPLICABLE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES
ACT OR (Y) ANY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT, ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS, OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO, OR ARISING SOLELY OUT OF OR BASED SOLELY UPON ANY OMISSION
OF A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING TO THE EXTENT, BUT ONLY TO THE EXTENT THAT,
(1) SUCH UNTRUE STATEMENTS OR OMISSIONS ARE BASED SOLELY UPON INFORMATION
REGARDING SUCH HOLDER FURNISHED IN WRITING TO THE COMPANY BY SUCH HOLDER
EXPRESSLY FOR USE THEREIN, OR TO THE EXTENT THAT SUCH INFORMATION RELATES TO
SUCH HOLDER OR SUCH HOLDER’S PROPOSED METHOD OF DISTRIBUTION OF REGISTRABLE
SECURITIES AND WAS REVIEWED AND EXPRESSLY APPROVED IN WRITING BY SUCH HOLDER
EXPRESSLY FOR USE IN THE REGISTRATION STATEMENT (IT BEING UNDERSTOOD THAT THE
HOLDER HAS APPROVED ANNEX A HERETO FOR THIS PURPOSE), SUCH PROSPECTUS OR SUCH
FORM OF PROSPECTUS OR IN ANY AMENDMENT OR SUPPLEMENT THERETO OR (2) IN THE CASE
OF AN OCCURRENCE OF AN EVENT OF THE TYPE SPECIFIED IN SECTION 3(C)(II)-(V), THE
USE BY SUCH HOLDER OF AN OUTDATED OR DEFECTIVE PROSPECTUS AFTER THE COMPANY HAS
NOTIFIED SUCH HOLDER IN WRITING THAT THE PROSPECTUS IS OUTDATED OR  DEFECTIVE
AND PRIOR TO THE RECEIPT BY SUCH HOLDER OF AN ADVICE OR AN AMENDED OR
SUPPLEMENTED PROSPECTUS, BUT ONLY IF AND TO THE EXTENT THAT FOLLOWING THE
RECEIPT OF THE ADVICE OR THE AMENDED OR SUPPLEMENTED PROSPECTUS THE MISSTATEMENT
OR OMISSION GIVING RISE TO SUCH LOSS WOULD HAVE BEEN CORRECTED. IN NO EVENT
SHALL THE LIABILITY OF ANY SELLING HOLDER HEREUNDER BE GREATER IN

7


--------------------------------------------------------------------------------





AMOUNT THAN THE DOLLAR AMOUNT OF THE NET PROCEEDS RECEIVED BY SUCH HOLDER UPON
THE SALE OF THE REGISTRABLE SECURITIES GIVING RISE TO SUCH INDEMNIFICATION
OBLIGATION.


(C)           CONDUCT OF INDEMNIFICATION PROCEEDINGS.   IF ANY PROCEEDING SHALL
BE BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN
“INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON
FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE
INDEMNIFYING PARTY SHALL ASSUME THE DEFENSE THEREOF, INCLUDING THE EMPLOYMENT OF
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND THE PAYMENT OF ALL
FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENSE THEREOF; PROVIDED, THAT
THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT,
EXCEPT (AND ONLY) TO THE EXTENT THAT IT SHALL BE FINALLY DETERMINED BY A COURT
OF COMPETENT JURISDICTION (WHICH DETERMINATION IS NOT SUBJECT TO APPEAL OR
FURTHER REVIEW) THAT SUCH FAILURE SHALL HAVE PROXIMATELY AND MATERIALLY
ADVERSELY PREJUDICED THE INDEMNIFYING PARTY.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or at anytime thereafter shall have
failed to diligently defend such Proceeding; or (3) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement imposes no obligations on the Indemnified Party other than the
payment of monetary damages (which damages shall be paid solely by the
Indemnifying Party) and includes an unconditional release of such Indemnified
Party from all liability on claims that are the subject matter of such
Proceeding.

All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

8


--------------------------------------------------------------------------------




 


(D)           CONTRIBUTION.   IF A CLAIM FOR INDEMNIFICATION UNDER
SECTION 5(A) OR 5(B) IS UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC
POLICY OR OTHERWISE), THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND
INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS, STATEMENTS OR OMISSIONS THAT
RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.
THE RELATIVE FAULT OF SUCH INDEMNIFYING PARTY AND INDEMNIFIED PARTY SHALL BE
DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, WHETHER ANY ACTION IN QUESTION,
INCLUDING ANY UNTRUE OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION
OR ALLEGED OMISSION OF A MATERIAL FACT, HAS BEEN TAKEN OR MADE BY, OR RELATES TO
INFORMATION SUPPLIED BY, SUCH INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE
PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO
CORRECT OR PREVENT SUCH ACTION, STATEMENT OR OMISSION. THE AMOUNT PAID OR
PAYABLE BY A PARTY AS A RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT
TO THE LIMITATIONS SET FORTH IN SECTION 5(B) AND (C), ANY REASONABLE ATTORNEYS’
OR OTHER REASONABLE FEES OR EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH
ANY PROCEEDING TO THE EXTENT SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH
FEES OR EXPENSES IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS
AVAILABLE TO SUCH PARTY IN ACCORDANCE WITH ITS TERMS.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


6.             MISCELLANEOUS.


(A)           REMEDIES.   IN THE EVENT OF A BREACH BY THE COMPANY OR BY A
HOLDER, OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT, EACH HOLDER OR THE
COMPANY, AS THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL
RIGHTS GRANTED BY LAW AND UNDER THIS AGREEMENT, INCLUDING RECOVERY OF DAMAGES,
WILL BE ENTITLED TO SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT. THE
COMPANY AND EACH HOLDER AGREE THAT MONETARY DAMAGES WOULD NOT PROVIDE ADEQUATE
COMPENSATION FOR ANY LOSSES INCURRED BY REASON OF A BREACH BY IT OF ANY OF THE
PROVISIONS OF THIS AGREEMENT AND HEREBY FURTHER AGREES THAT, IN THE EVENT OF ANY
ACTION FOR SPECIFIC PERFORMANCE IN RESPECT OF SUCH BREACH, IT SHALL WAIVE THE
DEFENSE THAT A REMEDY AT LAW WOULD BE ADEQUATE.


(B)           NO PIGGYBACK ON REGISTRATIONS.   NEITHER THE COMPANY NOR ANY OF
ITS SECURITY HOLDERS (OTHER THAN THE HOLDERS IN SUCH CAPACITY PURSUANT HERETO)
MAY INCLUDE SECURITIES OF THE COMPANY IN A REGISTRATION STATEMENT OTHER THAN
(I) THE REGISTRABLE SECURITIES AND (II) IN THE CASE OF THE EXISTING REGISTRATION
STATEMENT, THE SECURITIES LISTED IN THE COLUMN TITLED “SHARES

9


--------------------------------------------------------------------------------





BEING OFFERED” UNDER THE HEADING “SELLING SHAREHOLDERS” IN AMENDMENT NO. 4 TO
THE EXISTING REGISTRATION STATEMENT, AS FILED ON JUNE 13, 2006; AND THE COMPANY
SHALL NOT DURING THE EFFECTIVENESS PERIOD ENTER INTO ANY AGREEMENT PROVIDING ANY
SUCH RIGHT TO ANY OF ITS SECURITY HOLDERS.


(C)           COMPLIANCE.   EACH HOLDER COVENANTS AND AGREES THAT IT WILL COMPLY
WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO
IT IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT.


(D)           DISCONTINUED DISPOSITION.   EACH HOLDER AGREES BY ITS ACQUISITION
OF SUCH REGISTRABLE SECURITIES THAT, UPON RECEIPT OF A NOTICE FROM THE COMPANY
OF THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(C), SUCH
HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF SUCH REGISTRABLE SECURITIES
UNDER THE REGISTRATION STATEMENT UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF
THE SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT OR UNTIL IT IS
ADVISED IN WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE APPLICABLE
PROSPECTUS MAY BE RESUMED, AND, IN EITHER CASE, HAS RECEIVED COPIES OF ANY
ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED TO BE
INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR REGISTRATION STATEMENT. THE
COMPANY MAY PROVIDE APPROPRIATE STOP ORDERS TO ENFORCE THE PROVISIONS OF THIS
PARAGRAPH.


(E)           PIGGY-BACK REGISTRATIONS.   IF AT ANY TIME DURING THE
EFFECTIVENESS PERIOD  THERE IS NOT AN EFFECTIVE REGISTRATION STATEMENT COVERING
ALL OF THE REGISTRABLE SECURITIES AND THE COMPANY SHALL DETERMINE TO PREPARE AND
FILE WITH THE COMMISSION A REGISTRATION STATEMENT RELATING TO AN OFFERING FOR
ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS UNDER THE SECURITIES ACT OF ANY OF ITS
EQUITY SECURITIES, OTHER THAN ON FORM S-4 OR FORM S-8 (EACH AS PROMULGATED UNDER
THE SECURITIES ACT) OR THEIR THEN EQUIVALENTS RELATING TO EQUITY SECURITIES TO
BE ISSUED SOLELY IN CONNECTION WITH ANY ACQUISITION OF ANY ENTITY OR BUSINESS OR
EQUITY SECURITIES ISSUABLE IN CONNECTION WITH STOCK OPTION OR OTHER EMPLOYEE
BENEFIT PLANS, THEN THE COMPANY SHALL SEND TO EACH HOLDER WRITTEN NOTICE OF SUCH
DETERMINATION AND, IF WITHIN FIFTEEN CALENDAR DAYS AFTER RECEIPT OF SUCH NOTICE,
ANY SUCH HOLDER SHALL SO REQUEST IN WRITING, THE COMPANY SHALL INCLUDE IN SUCH
REGISTRATION STATEMENT ALL OR ANY PART OF SUCH REGISTRABLE SECURITIES SUCH
HOLDER REQUESTS TO BE REGISTERED, SUBJECT TO CUSTOMARY UNDERWRITER CUTBACKS
APPLICABLE TO ALL HOLDERS OF REGISTRATION RIGHTS; PROVIDED THAT THE REGISTRABLE
SECURITIES SHALL HAVE PRIORITY OVER ALL OTHER EQUITY SECURITIES PROPOSED TO BE
OFFERED FOR SALE IN SUCH REGISTRATION STATEMENT.


(F)            AMENDMENTS AND WAIVERS. THE PROVISIONS OF THIS AGREEMENT,
INCLUDING THE PROVISIONS OF THIS SECTION 7(F), MAY NOT BE AMENDED, MODIFIED OR
SUPPLEMENTED, AND WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF
MAY NOT BE GIVEN, UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE COMPANY
AND THE HOLDERS.


(G)           NOTICES. ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR DELIVERIES
REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING AND SHALL BE
DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (A) THE DATE OF TRANSMISSION, IF
SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE (PROVIDED THE SENDER
RECEIVES A MACHINE-GENERATED CONFIRMATION OF SUCCESSFUL TRANSMISSION) AT THE
FACSIMILE NUMBER SPECIFIED IN THIS SECTION PRIOR TO 6:30 P.M. (NEW YORK CITY
TIME) ON A TRADING DAY, (B) THE NEXT TRADING DAY AFTER THE DATE OF TRANSMISSION,
IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE AT THE FACSIMILE
NUMBER SPECIFIED IN THIS

10


--------------------------------------------------------------------------------





SECTION ON A DAY THAT IS NOT A TRADING DAY OR LATER THAN 6:30 P.M. (NEW YORK
CITY TIME) ON ANY TRADING DAY, (C) THE TRADING DAY FOLLOWING THE DATE OF MAILING
(PROVIDED THAT NEXT DAY DELIVERY IS SPECIFIED), IF SENT BY U.S. NATIONALLY
RECOGNIZED OVERNIGHT COURIER SERVICE, OR (D) UPON ACTUAL RECEIPT BY THE PARTY TO
WHOM SUCH NOTICE IS REQUIRED TO BE GIVEN. THE ADDRESS FOR SUCH NOTICES AND
COMMUNICATIONS SHALL BE AS FOLLOWS:

If to the Company:

Think Partnership Inc.

 

28050 US 19 North, Suite 509

 

Clearwater, Florida 33761

 

Facsimile:     [          ]

 

Attention:     President

 

 

With a copy to:

Shefsky & Froelich Ltd.

 

111 East Wacker Drive, Suite 2800

 

Chicago, Illinois 60601

 

Facsimile:      (312) 527-5921

 

Attention:       Michael J. Choate, Esq.

 

 

If to a Selling Stockholder:

To the address set forth on its signature page hereof;

 

 

If to a Investor:

To the address set forth under such Investor’s name on the signature
pages hereto.

 

 

If to any other Person who is then the registered Holder:

 

 

To the address of such Holder as it appears in the stock transfer books of the
Company

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


(H)           SUCCESSORS AND ASSIGNS.   THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH OF
THE PARTIES AND SHALL INURE TO THE BENEFIT OF EACH HOLDER. THE COMPANY MAY NOT
ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
EACH HOLDER. EACH HOLDER MAY ASSIGN THEIR RESPECTIVE RIGHTS HEREUNDER IN THE
MANNER AND TO THE PERSONS AS PERMITTED UNDER THE PURCHASE AGREEMENT.


(I)            EXECUTION AND COUNTERPARTS.   THIS AGREEMENT MAY BE EXECUTED IN
ANY NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE
AN ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT. IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE
TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID BINDING OBLIGATION OF THE
PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) THE SAME WITH
THE SAME FORCE AND EFFECT AS IF SUCH FACSIMILE SIGNATURE WERE THE ORIGINAL
THEREOF.


(J)            GOVERNING LAW.   ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH
PARTY AGREES THAT ALL PROCEEDINGS CONCERNING THE

11


--------------------------------------------------------------------------------





INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (WHETHER BROUGHT AGAINST A PARTY HERETO OR ITS RESPECTIVE
AFFILIATES, EMPLOYEES OR AGENTS) WILL BE COMMENCED IN THE ILLINOIS COURTS. EACH
PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
ILLINOIS COURTS FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND
HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY ILLINOIS COURT, OR
THAT SUCH PROCEEDING HAS BEEN COMMENCED IN AN IMPROPER OR INCONVENIENT FORUM.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
WITHOUT LIMITING SECTION 5 HEREOF OR ANY PROVISION OF THE PURCHASE AGREEMENT, IF
EITHER PARTY SHALL COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF THIS
AGREEMENT, THEN THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY
THE OTHER PARTY FOR ITS ATTORNEY’S FEES AND OTHER COSTS AND EXPENSES INCURRED
WITH THE INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.


(K)           CUMULATIVE REMEDIES.   THE REMEDIES PROVIDED HEREIN ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


(L)            SEVERABILITY.   IF ANY TERM, PROVISION, COVENANT OR RESTRICTION
OF THIS AGREEMENT IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
ILLEGAL, VOID OR UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS,
COVENANTS AND RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND
EFFECT AND SHALL IN NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES
HERETO SHALL USE THEIR REASONABLE EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE
MEANS TO ACHIEVE THE SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED
BY SUCH TERM, PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY STIPULATED AND
DECLARED TO BE THE INTENTION OF THE PARTIES THAT THEY WOULD HAVE EXECUTED THE
REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS WITHOUT INCLUDING ANY OF
SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL, VOID OR UNENFORCEABLE.


(M)          HEADINGS.   THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


(N)           INDEPENDENT NATURE OF INVESTORS’ OBLIGATIONS AND RIGHTS.   THE
OBLIGATIONS OF EACH INVESTOR UNDER THIS AGREEMENT ARE SEVERAL AND NOT JOINT WITH
THE OBLIGATIONS OF EACH OTHER INVESTOR, AND NO INVESTOR SHALL BE RESPONSIBLE IN
ANY WAY FOR THE PERFORMANCE OF THE OBLIGATIONS OF ANY OTHER INVESTOR UNDER THIS
AGREEMENT. NOTHING CONTAINED HEREIN OR IN ANY TRANSACTION DOCUMENT, AND NO
ACTION TAKEN BY ANY INVESTOR PURSUANT THERETO, SHALL BE DEEMED TO CONSTITUTE THE
INVESTORS AS A PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF
GROUP OR ENTITY, OR CREATE A PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY
ACTING IN CONCERT OR AS A GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
EACH INVESTOR ACKNOWLEDGES THAT NO OTHER INVESTOR WILL BE ACTING AS AGENT OF
SUCH INVESTOR IN ENFORCING ITS RIGHTS UNDER THIS AGREEMENT. EACH INVESTOR SHALL
BE

12


--------------------------------------------------------------------------------





ENTITLED TO INDEPENDENTLY PROTECT AND ENFORCE ITS RIGHTS, INCLUDING WITHOUT
LIMITATION THE RIGHTS ARISING OUT OF THIS AGREEMENT, AND IT SHALL NOT BE
NECESSARY FOR ANY OTHER INVESTOR TO BE JOINED AS AN ADDITIONAL PARTY IN ANY
PROCEEDING FOR SUCH PURPOSE. THE COMPANY ACKNOWLEDGES THAT EACH OF THE INVESTORS
HAS BEEN PROVIDED WITH THE SAME REGISTRATION RIGHTS AGREEMENT FOR THE
CONVENIENCE OF THE COMPANY FOR THE PURPOSE OF CLOSING A TRANSACTION WITH
MULTIPLE INVESTORS AND NOT BECAUSE IT WAS REQUIRED OR REQUESTED TO DO SO BY ANY
INVESTOR.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]

13


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

THINK PARTNERSHIP INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF SELLING STOCKHOLDERS

AND INVESTORS TO FOLLOW]

14


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF SELLING STOCKHOLDER

 

 

 

________________________________________________

 

Name:

 

 

 

Tax ID No.: ______________________________________

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:  ____________________________________________

 

 

 

Street:  __________________________________________

 

 

 

City/State/Zip:  ___________________________________

 

 

 

Attention:  _______________________________________

 

 

 

Tel: ____________________________________________

 

 

 

Fax: ____________________________________________

 

 

 

Email: __________________________________________

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR INVESTORS FOLLOW]

15


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

NAME OF INVESTING ENTITY

 

 

 

________________________________________________

 

 

 

 

 

By: ____________________________________________

 

       Name:
       Title:

 

 

 

ADDRESS FOR NOTICE

 

 

 

c/o:  ____________________________________________

 

 

 

Street:  __________________________________________

 

 

 

City/State/Zip:  ___________________________________

 

 

 

Attention:  _______________________________________

 

 

 

Tel: ____________________________________________

 

 

 

Fax: ____________________________________________

 

 

 

Email: __________________________________________

 

 

 

16


--------------------------------------------------------------------------------




 

Annex A

PLAN OF DISTRIBUTION

Resales by selling shareholders

We are registering the resale of the shares on behalf of the selling
shareholders. The selling shareholders may offer and resell the shares from time
to time, either in increments or in a single transaction. They may also decide
not to sell all the shares they are allowed to resell under this prospectus. The
selling shareholders will act independently of us in making decisions with
respect to the timing, manner, and size of each sale.

Donees and pledgees

The term “selling shareholders” includes persons who receive shares from a
selling shareholder after the date of this prospectus by gift. The term also
includes persons who, upon contractual default by a selling shareholder, may
seize shares which the selling shareholder pledged to such person. If a selling
shareholder notifies us that a donee or pledgee intends to sell more than 500
shares, we will file a supplement to this prospectus.

Costs and commissions

We will pay all costs, expenses, and fees in connection with the registration of
the shares. The selling shareholders will pay all brokerage commissions and
similar selling expenses, if any, attributable to the sale of shares. These
discounts, concessions or commissions as to a particular broker, dealer,
underwriter or agent might be greater or less than those customary in this type
of transaction.

Underwriters

The selling shareholders and any brokers, dealers or other agents that
participate in the distribution may be deemed to be “underwriters” within the
meaning of the Securities Act, and any discounts, commissions or concessions
received by the selling shareholders and any brokers, dealers or other agents
might be deemed to be underwriting discounts and commissions under the
Securities Act. Neither we nor any selling shareholder can presently estimate
the amount of any compensation. We know of no existing arrangements between any
selling shareholder and any other selling shareholder, broker, dealer or other
agent relating to the sale or distribution of the shares.

Types of sale transactions

The selling shareholders may sell the shares in one or more of the following
types of transactions (which may include block transactions):

·                  in the over-the-counter market;

·                  in negotiated transactions;

17


--------------------------------------------------------------------------------




 

·                  through put or call option transactions;

·                  through short sales;

·                  any combination of such methods of sale; or

·                  any other method permitted pursuant to applicable law.

The shares may be sold at market prices prevailing at the time of sale or at
negotiated prices. These transactions may or may not involve brokers or dealers.
The selling shareholders have informed us that they have not entered into any
agreements, understandings, or arrangements with any underwriters or
broker-dealers regarding sale of the shares. They have also informed us that no
one is acting as underwriter or coordinating broker in connection with the
proposed sale of shares.

The selling stockholders may pledge or grant a security interest in some or all
of the warrants or shares of common stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

Prospectus delivery requirements

Because they may be deemed underwriters, the selling shareholders may be
required to deliver this prospectus and any supplements to this prospectus in
the manner required by the Securities Act. Under applicable rules and
regulations under the Securities Exchange Act of 1934, as amended, any person
engaged in the distribution of any of the shares may not simultaneously engage
in market activities with respect to our common stock for the applicable period
under Regulation M, to the extent applicable, prior to commencing the
distribution. In addition, and without limiting the foregoing, the selling
shareholders will be subject to the applicable provisions of the Exchange Act
and the rules and regulations thereunder, including without limitation
Rules 10b-5 and, to the extent applicable, Regulation M, which may limit the
timing of purchases and sales of any of the shares by the selling shareholders.
All of the foregoing may affect the marketability of the shares offered hereby.

State requirements

Some states require that any shares sold in that state only be sold through
registered or licensed brokers or dealers. In addition, some states require that
the shares have been registered or qualified for sale in that state, or that an
exemption from the registration or qualification requirement exist and that the
registrant has complied with the exemption.

18


--------------------------------------------------------------------------------




 

Sales under Rule 144

Selling shareholders may also resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act. To do
so, they must meet the criteria and conform to the requirements of Rule 144.

Distribution arrangements with broker-dealers

If a selling shareholder notifies us that any material arrangement has been
entered into with a broker-dealer for the sale of shares through:

·                  a block trade;

·                  special offering;

·                  exchange distribution or secondary distribution; or

·                  a purchase by a broker or dealer,

We will then file, if required, a supplement to this prospectus under
Rule 424(b) under the Securities Act. The supplement will disclose:

·                  the name of each such selling shareholder and of the
participating broker-dealer(s);

·                  the number of shares involved;

·                  the price at which such shares were sold;

·                  the commissions paid or discounts or concessions allowed to
such broker-dealer(s), where applicable;

·                  that such broker-dealer(s) did not conduct any investigation
to verify the information in this prospectus; and

·                  any other facts material to the transaction.

The SEC may deem the selling shareholders and any underwriters, broker-dealers
or agents that participate in the distribution of the shares of common stock to
be “underwriters” within the meaning of the Securities Act. The SEC may deem any
profits on the resale of the shares of common stock and any compensation
received by any underwriter, broker-dealer or agent to be underwriting discounts
and commissions under the Securities Act. Each selling shareholder has purchased
the shares of common stock in the ordinary course of its business, and at the
time the selling shareholder purchased the shares of common stock, it was not a
party to any agreement or other understanding to distribute the securities,
directly or indirectly.

19


--------------------------------------------------------------------------------




 

Annex B

THINK PARTNERSHIP INC.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Common Stock”), of Think
Partnership Inc. (the “Company”) understands that the Company has filed or
intends to file with the Securities and Exchange Commission (the “Commission”) a
Registration Statement for the registration and resale of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement,
dated as of June        , 2006 (the “Registration Rights Agreement”), among the
Company and the Investors named therein. A copy of the Registration Rights
Agreement is available from the Company upon request at the address set forth
below. All capitalized terms used and not otherwise defined herein shall have
the meanings ascribed thereto in the Registration Rights Agreement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1.

Name.

 

 

 

 

 

(a)

Full Legal Name of Selling Securityholder

 

 

 

 

 

 

 

(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 

 

 

 

 

 

(c)

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

 

 

 

2.

Address for Notices to Selling Securityholder:

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

20


--------------------------------------------------------------------------------




 

 

 

Fax:

 

 

Contact Person:

 

 

 

 

 

3.

Beneficial Ownership of Registrable Securities:

 

 

 

 

 

Type and Principal Amount of Registrable Securities beneficially owned:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Broker-Dealer Status:

 

 

 

 

(a)

Are you a broker-dealer?

 

 

 

 

 

Yes o          No o

 

Note:

If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement

 

 

 

 

(b)

Are you an affiliate of a broker-dealer?

 

 

 

 

 

Yes o          No o

 

 

 

 

(c)

If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 

 

 

 

 

Yes o          No o

 

 

 

 

Note:

If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 

 

 

5.

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 

 

 

 

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

 

 

 

 

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

 

 

 

 

 

 

 

 

21


--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

6.

Relationships with the Company:

 

 

 

 

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

 

 

 

 

State any exceptions here:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Dated:

 

 

Beneficial Owner:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

[                ]

 

22


--------------------------------------------------------------------------------